DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,908,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cite similar limitations as summarized in the table below.

Instant application
US 10,908,451
Claim 19 : A display device comprising:
Claim 1: A display device comprising:
an array substrate including pixel electrodes in a display area;
an array substrate including pixel electrodes in a display area;
a counter substrate including a color filter layer, a light shielding layer, an overcoat layer, and first spacers,
a counter substrate including color resists, a light shielding layer, an overcoat layer, and a spacer,
wherein the array substrate includes a first area and a second area, the first area overlaps 


the counter substrate includes an outer edge which is a border between the first area and the second area, the light shielding layer surrounds the display area, 
the color filter layer includes a first color filter and a second color filter, the first color filter linearly extends in parallel to the outer edge, the second color filter linearly extends in parallel to the first color filter, the first color filter is located between the display area and the second color filter, the second color filter is located between the first color filter and the outer edge,
the color resists include a first color resist and a second color resist, the first color resist extends in parallel to the outer edge and overlaps the removed portion, the second color resist extends in parallel to the first color resist and overlaps the removed portion, the first color resist is located between the display area and the second color resist, the second color resist is located between the first color resist and the outer edge, 
 the first spacers are arranged along the outer edge and located above the first color filter and the second color filter.
the spacer overlaps the first color resist.
Claim 20: wherein the first color filter and the second color filter are separated from each other.
Claim 2: wherein the first color resist and the second color resist are separated from each other.
Claim 21: wherein the overcoat layer covers the first color filter and the second color filter, and the first spacers are in contact with the overcoat layer
Claim 3: wherein the overcoat layer covers the first color resist and the second color resist, and the spacer is on the overcoat layer.


In regard to claim 19, US 10,908451 cites the limitations of claim 19 in claim 1, except 
first spacers and the first spacers are arranged along the outer edge and located above the first color filter and the second color filter.
However, one of ordinary skill in the art would recognize using a plurality of the cited spacer in the display in order to maintain a constant cell gap for the liquid crystal layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application with first spacers and the first spacers are arranged along the outer edge and located above the first color filter and the second color filter.
Doing so would provide a consistent cell gap in the liquid crystal display.

Allowable Subject Matter
Claims 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871